DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2022 has been considered by the examiner. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) and Rothkopf et al. (US 2012/0044635).
Regarding claim 1, Matsuda teaches an electronic device which includes a display panel (“display”), a first housing and a second housing which defines a containment space (“a housing at least partially defining an interior volume of the electronic device, the housing retaining the display, the housing including a backplate”) (Pg. 1, Paragraph [0011], Pg. 2, Paragraph [0019]; Fig. 1). The second housing (#7) includes a front frame (#12) (“an exterior layer at least partially defining an exterior surface of the housing”) and a rear frame (#13) (“a first structural layer bonded to the exterior layer”) (Pg. 2, Paragraph [0022]; Fig. 1). The containment space further includes a circuit element such as a battery (“a functional component directly bonded to the first structural layer”) (Pg. 2, Paragraph [0024]). The first housing additionally overlays the circuit element (“a second structural layer overlying the functional component”) (Fig. 1). 
Matsuda further teaches a mounting substrate (“a core layer”) being in the containment space (Pg. 2, Paragraph [0024]). 
Matsuda is silent with respect to the first housing engaging the battery.
Pidwerbecki teaches systems for a devise and a housing which include a first and second cured resin composition which include a thermal energy storage material and a filler (Abstract). The housing includes components such as batteries which generate heat during operation of the device (Pg. 1, Paragraph [0018]). Multiple resin compositions are provided around these components which include a thermal energy storage materials and fillers in the resins in order to spread heat and enhance operating performance (Pg. 1-2, Paragraphs [0020]-[0022]). As illustrated in figure 1, the cured resins surrounds the in order to interlock the materials as well (Pg. 1, Paragraph [0019]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first and the second housing of the electronic devices of Matsuda, which are taught to be formed from a resin or a metal (Pg. 2, Paragraph [0019]), such the housings surround the battery in the housing and further include thermal energy storage fillers in order to spread heat, enhance performance and interlock the components in the housing as taught by Pidwerbecki. 
Matsuda is additionally silent with respect to the mounting substrate further including an aperture wherein the circuit element is disposed in the aperture. 
Rothkopf teaches structural components suited for electronic devices (Pg. 1, Paragraph [0007]). The components include an internal frame which includes apertures for holding internal components in place within the housing of the electronic device (Pg. 4, Paragraph [0055]; Fig. 2C). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mounting substrate and the functional component of Matsuda such that the mounting substrate is formed as an internal frame which includes apertures for holding components, such as the functional component, in place within the electronic device as taught by Rothkopf (“core layer surrounding a periphery of the functional component, wherein the core layer defines an aperture in the core layer and the functional component is disposed in the aperture”) 
Regarding claim 2, Matsuda teaches the electronic device as discussed above with respect to claim 1. As illustrated in figure 1 of Matsuda, the mounting substrate, which is equivalent to the core layer is located in the containment space formed by the first and the second housing (“the core layer is disposed between and bonded to the first structural layer and the second structural layer”).
Regarding claim 3, Matsuda teaches the electronic device as discussed above with respect to claim 1. The second housing may be formed from a resin or a metal such as aluminum (“the exterior layer being formed from a metal layer”) (Pg. 2, Paragraph [0019]).
Regarding claim 7, Matsuda teaches the electronic device as discussed above with respect to claim 1. As discussed above, the circuit element may be a battery (“wherein the functional component comprises at least one of a battery”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) and Rothkopf et al. (US 2012/0044635) as applied to claim 1 above, and further in view of Bae et al. (US 2014/0092537).
Regarding claims 4, Matsuda teaches the electronic device as discussed above with respect to claim 1. Matsuda further teaches the first housing being a composite such as carbon-fiber reinforced plastics (Pg. 1, Paragraph [0017]). Additionally, the second housing member may be formed from a resin (Pg. 2, Paragraph [0019]). 
Matsuda is silent with respect to the second housing member further including fiberglass, carbon fiber or a carbon fiber and fiberglass hybrid. 
Bae teaches a housing for forming the appearance of an electronic device (Pg. 1, Paragraph [0002]). The housing provides rigidity and ductility to the housing of the electronic device (Pg. 1, Paragraph [0007]). The rear cover material may be formed from fiber substrates which are laminated together and the stack may include a plurality of alternating layers including glass fiber substrates and Kevlar substrates (Pg. 3, Paragraphs [0039]-[0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the second housing of Matsuda such the housing is formed from multiple alternating layers of glass fiber sheets and Kevlar fiber sheets in order to provide rigidity and ductility to the housing as taught by Bae.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) and Rothkopf et al. (US 2012/0044635) as applied to claim 2 above, and further in view of Tsuchiya et al. (JP 2006-205436).
Regarding claim 5, Matsuda teaches the electronic devices as discussed above with respect to claim 2. 
Matsuda is silent with respect to the mounting substrate further comprising fiberglass, carbon fiber, or a carbon fiber and fiberglass hybrid.
Tsuchiya teaches a fiber-reinforced composite for use in electronic devices (Paragraph [0001]). The fiber-reinforced composites include continuous reinforcing fibers and a matrix resin in which the fibers may be carbon or glass fibers (Paragraph [0009]; [0032]). The composites may be used for any material in an electronic device and provides excellent bondability and improved heat resistance (Paragraph [0035]; [0007]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the mounting substrate of Matsuda such that it is formed from a fiber reinforced composite comprising carbon or glass fibers which improve heat resistance of the mounting substrate as taught by Tsuchiya. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (US 2014/0078696) in view of Pidwerbecki et al. (US 2016/0269067) and Rothkopf et al. (US 2012/0044635), as applied to claim 1 above, further in view of Honma et al. (US 2018/0284845).
Regarding claim 6, Matsuda teaches the electronic device as discussed above with respect to claim 1. 
Matsuda is silent with respect to the circuit element/mounting substrate being less than 0.2 mm form the exterior surface.
Honma teaches a housing for an electronic device having improved torsional rigidity while having a reduced thickness and weight (Pg. 2, Paragraph [0021]). The housing includes a bottom cover which has a thickness of 0.1 and 0.8 mm and is formed of a material including a metal a fiber reinforced plastic (Pg. 2, Paragraph [0039]-[0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the rear housing of Matsuda with a metal or fiber reinforced material which has high torsional rigidity while having reduced thickness and weight as taught by Honma. Furthermore, when the thickness of the rear housing is 0.1 mm, the distance between the mounting substrate and the exterior surface of the electronic device is less than 0.2 mm.  

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 6/30/2022, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are persuasive. 
On pages 8-10, applicant argues that the combination of Matsuda in view of Pidwerbecki fails to teach the amendments to claim 1 in that Matsuda fails to teach an aperture which surrounds a functional component. 
The examiner concedes in that Matsuda and Pidwerbecki are silent with respect to the mounting substrate including an aperture surrounding a periphery of the functional component/circuit element. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in further view of Rothkopf as discussed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783